                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 DENNIS TAYLOR, et al.,
                            Plaintiffs,
 vs.                                            Case No. 14-CV-293-JED-FHM
 MICHELIN NORTH AMERICA, INC., et
 al.,
                            Defendants.

                                 OPINION AND ORDER

       Plaintiffs’ Motion for Protective Order, [Dkt. 261], is before the undersigned United

States Magistrate Judge for decision. The Defendants filed a brief opposing Plaintiffs’

motion. [Dkt. 263]. No reply brief has been filed.

       Plaintiffs’ motion does not contain the statement required by LCvR 37.1 advising

that “counsel personally have met and conferred in good faith and, after a sincere attempt

to resolve differences, have been unable to reach an accord.” See also Fed. R. Civ. P.

26(c)(1) (a motion for protective order “must include a certification that the movant has in

good faith conferred or attempted to confer with other affected parties in an effort to

resolve the dispute without court action.”). Nor does Plaintiffs’ motion include “a verbatim

recitation of each [discovery request] which is the subject of the motion” as required by

LCvR 37.2(d). Plaintiffs’ motion is denied on the basis that it does not comply with

foregoing provisions of the local rules.
        The following comments are made to guide counsel on the conduct of the meet

and confer 1 required by LCvR 37.1. The court does not view 25 requests for admission

directed to each Plaintiff by each of the two Defendants in this case to be an excessive

number. The content of the requests for admissions discussed in Plaintiffs’ brief suggests

that, through engaging in the good faith and sincere attempt to resolve differences

required by LCvR 37.1 and Fed. R. Civ. P. 26(c)(1), counsel should be able to come to

some agreement as to stipulations about the matters addressed in the requests for

admissions.

        Plaintiffs’ Motion for Protective Order, [Dkt. 261], is DENIED.

        SO ORDERED this 18th day of September, 2019.




1 As a general rule, the court does not view the exchange of email correspondence as satisfying the meet
and confer requirement. Counsel are required to actively engage in some personal discussion.
                                                   2
